107 F.3d 866
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Thomas C. HENDERSON, Plaintiff--Appellant,v.A.D. MATHEWS, Sr., Sheriff, sued in his official andindividual capacity;  D.A. Rybinski, Lieutenant, sued in hisindividual capacity;  L.P. Mathis, Sergeant, sued in hisindividual capacity;  J.H. Mullins, Deputy, in hisindividual capacity;  Deputy Vital, sued in their individualcapacity;  Deputy Goggin, sued in his individual capacity;M.C. Whitt, sued in his individual capacity;  DeputyPrentis, sued in his individual capacity, Defendants--Appellees.
No. 96-7622.
United States Court of Appeals, Fourth Circuit.
Submitted:  Feb. 13, 1997.Decided:  March 4, 1997.

Thomas C. Henderson, Appellant Pro Se.  Robert Lord Morrison, Jr., WILLIAMS, STILWELL, MORRISON, WILLIAMS & LIGHT, Danville, Virginia, for Appellees.
Before WIDENER and HAMILTON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals the district court's orders granting Defendants' motion to dismiss in part, denying it in part, and denying Appellant's motion for counsel.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1994), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1994);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  The orders here appealed are neither final orders nor appealable interlocutory or collateral orders.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


3
DISMISSED.